




EXHIBIT 10(iii)(A)(3)


The Interpublic Group of Companies, Inc. 2009 Amended Non-Management Directors'
Stock Incentive Plan
Restricted Stock Award Agreement


THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below shares of the Company's
common stock (the “Shares”), which are restricted (“Restricted Stock”). The
terms and conditions of this Award of Restricted Stock (the “Award”) are set
forth in this Award Agreement (the “Agreement”), and in The 2009 Amended
Non-Management Directors' Stock Incentive Plan (the “Plan”), which is attached
hereto as Exhibit A.
Date of Award
 
Participant's Name
 
Number of Shares
 
Restrictions
Subject to the restrictions set forth in Section 7.2 of the Plan, and the terms
and conditions of this Agreement and the Plan, the Participant shall be the
owner of record of the Shares granted under this Award and shall have all rights
of a shareholder of the Company.
Lapse of Restrictions
Except as set forth in Sections 7.2, 7.3 and 9.3 of the Plan, the restrictions
on the above-mentioned Shares of Restricted Stock shall lapse on [date].



The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control. Please review the rest of this Agreement and the Plan
document, and execute the Agreement where indicated below.
The Interpublic Group of Companies, Inc.


Ken Lareau
Vice President, Global Executive Compensation
I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.




____________________________________
Participant's Signature,
to be provided electronically










--------------------------------------------------------------------------------








The Interpublic Group of Companies, Inc. 2009 Amended Non-Management Directors'
Stock Incentive Plan
Restricted Stock Award Agreement


The following terms and conditions supplement the terms of the Plan:
Section 83(b)
Election
Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a “Section 83(b) election”) to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Award is granted. To make a Section 83(b) election, you must (i) file the
Section 83(b) election with the IRS and the Company within 30 days after the
date of the award set forth on the cover page and (ii) attach a copy of the
Section 83(b) election to your tax return.
Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.
Dividends
Any dividends or distributions that are paid with respect to the Shares granted
under this Award (regardless of whether such dividends are paid in cash or
Shares) shall be subject to the same risk of forfeiture (and restrictions, if
the dividends are paid in Shares) as applies to the Shares granted under this
Award.
ž  Unless the Committee or its designee determines otherwise in its sole
discretion, and except as set forth in Section 7.3 of the Plan (relating to
death or Disability), if the Participant ceases to be a Director of Interpublic
before the restrictions lapse, all dividends with respect to the Shares granted
under this Award shall be forfeited.
ž  If the Participant continues to serve as a Director of Interpublic until the
restrictions lapse, (a) the restrictions on dividends and distributions paid in
Shares shall be lifted as of the date the restrictions lapse and (b) dividends
and distributions paid in cash shall be paid to the Participant (without
interest) as soon as practicable, and no later than March 15th of the first
calendar year that starts after the restrictions lapse.
Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in this Agreement or the Plan) shall be
binding and conclusive.
Entire
Understanding
This Agreement and the terms of the Plan constitute the entire understanding
between the Participant and the Company regarding this Award. Any prior
agreements, commitments, or negotiations concerning this Award are superseded.





